Case 3:17-cv-07210-SK Document 111-11 Filed 09/18/19 Page 1 of 2




                      Attachment 9
        Case 3:17-cv-07210-SK Document 111-11 Filed 09/18/19 Page 2 of 2




MEMORANDUM

TO:             Tim Cummings
                Federal Contract Manager
                Pennsylvania Higher Education Assistance Agency (PHEAA, also known as FedLoan
                Servicing)

FROM:           Bill Jackson
                Contracting Officer, Federal Student Aid Acquisitions
                U.S. Department of Education

DATE:           September 17, 2019

SUBJECT:        Contract No. ED-FSA-09-D-0014, Letter of Concern


1. On September 10, 2018, Federal Student Aid (FSA) executed modification no.
   EDFSA09D0014P00117 under contract no. ED-FSA-09-D-0014, which added the requirements for
   Change Request (CR) 4753: FSA CEMS Borrower Defense Enhancements Impacting Servicers. The
   CR required that servicers apply forbearance/stopped collection activity against certain borrower’s
   accounts indefinitely until FSA provided a notice to the contrary. Nevertheless, FSA later identified
   borrowers whose accounts were not maintained in either forbearance/stopped collection activity;
   these accounts must be in indefinite forbearance/non-collection status. Specifically, it has been
   brought to my attention that PHEAA improperly followed the instructions contained in the CR 4753,
   and as a result, on July 4, 2019, forbearances erroneously ended for several thousand of borrowers.
   As a result of PHEAA’s mismanagement of these accounts, FSA is now in violation of a court-
   ordered injunction.

2. Due to the high number of borrowers affected by PHEAA’s improper servicing, FSA has low
   confidence that PHEAA has taken the necessary measures to avert similar future occurrences. We are
   currently examining the practicality of transferring the accounts of all borrowers affected by
   PHEAA’s error to other servicers. As such, I demand a letter of explanation which shall identify
   what happened, how it happened, and demonstrate measures PHEAA has/will implement to prevent
   further occurrences. The letter of explanation shall be submitted to me within three days after receipt
   of this notice. FSA will review the letter for reasonability and viability prior to making
   determinations about additional corrective action that may be necessary under the contract.

3. Please acknowledge receipt of this letter in writing.

4. Questions concerning the above may be addressed to the undersigned.




                                                                 Bill Jackson
                                                                 Contracting Officer
